Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Application
Claims 1-7 and 9-11 are pending. Claims 1, 9, and 10 are the independent claims. Claims 1-7 and 10 have been amended. Claim 8 has been cancelled. Claim 11 is new. This Office action is in response to the “Applicant Arguments/Remarks Made in an Amendment” received on 05/04/2022.
Response to Arguments/Remarks
	With respect to Applicant’s remarks filed on 05/04/2022; Applicant's “Amendments and Remarks” have been fully considered. Applicant’s remarks will be addressed in sequential order as they were presented.
	Office Note: Claim 8 has been cancelled, therefore any rejections or objections pertaining thereupon are withdrawn.
With respect to the claim objections to claims 2 and 6, applicant’s “Amendment and Remarks” have been fully considered and are persuasive. The objections to claims 2 and 6 have been withdrawn.
With respect to the claim interpretation of claims 1-7 and 9 under 35 U.S.C. § 112 (f), applicant’s “Amendment and Remarks” have been fully considered and were persuasive. Therefore the claim interpretation of claims 1-7 and 9 under 35 U.S.C. § 112 (f) have been withdrawn.
With respect to the claim rejections of claims 1-7 and 9-10 under 35 U.S.C. § 112 (b), applicant’s “Amendment and Remarks” have been fully considered and were persuasive. Therefore the claim rejections of claims 1-7 and 9-10 under 35 U.S.C. § 112 (b) have been withdrawn. However, the amendments have introduced new antecedent basis issues described below.
With respect to the claim rejections of claims 1-7 and 9-10 under 35 U.S.C. § 101, applicant’s “Amendment and Remarks” have been fully considered and are not persuasive.  
Applicant argues that the amendments to claim 1 are sufficient to overcome the rejection and the Office respectfully disagrees. Transmitting the set path of the mobile body to the mobile body simply comprises insignificant post-solution activity. There is no control of the mobile body based on the set path or the results of the method and the set path is transmitted regardless of the specific path resulting from the method. Additionally, the applicant’s arguments directed towards “not [having] operating modes in the mind including a first operation mode… and a second operation mode” are moot. The operating modes themselves do not need to exist in or for the human mind; the human mind is not a vehicle. The operating modes are simply limitations on the types of operating modes used as restrictions when setting the path of the mobile body and the human mind is certainly capable of considering the operating modes when setting the path of the mobile body.
Therefore the Office's respectfully disagrees and the claim rejections of claims 1-7 and 9-10 under 35 U.S.C. § 101 remain.
Office Note:
Positively reciting in the claims that the apparatus of claim 1 (and similar limitations for the other independent claims) controlling the mobile body to follow the set path would be sufficient to overcome the current rejection under 35 U.S.C. § 101.
With respect to the claim rejections of claims 1-7 and 9-10 under 35 U.S.C. § 102 and 103, applicant’s “Amendment and Remarks” have amended the independent claims and these amendments have changed the scope of the original application. As such, Office has supplied new grounds for rejection attached below in the office action. In the previous office action, claim 8 was designated as “objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent including all of the limitations of the base claim and any intervening claims”. None of the limitations of the intervening claims have been incorporated into the independent claims, so the arguments that claims 1, 9, 10, and their dependent claims are allowable due to the inclusion of the limitations of cancelled claim 8 are moot. Claim 8 was designated as potentially allowable due to the combination of its limitations with the intervening claims, including up to claim 7.
Office Note: Due to applicant’s amendments, further claim rejections appear on the record as stated in the below Office Action.
It is the Office’s stance that all of applicant arguments have been considered.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claim 3 is objected to because of the following informalities:
Claim 3 recites “set the path that passes through” in lines 3-4 and 6-7. The new language is directed towards overcoming the previously presented antecedent basis issues. However, the language of the limitations would read significantly better written as “set the path to pass through” or “set the path as a path that passes through”.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
The Office has found herein that the claims do not contain limitations of means or means type language that must be analyzed under 35 U.S.C. 112 (f). 
Office Note:
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 and 9-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the processor circuit" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim. The term “at least one processor circuit” is introduced, but not “a processor circuit”. So it is indefinite as to whether “the processor circuit” is referring to the same processor circuit or a new, different processor circuit. For the purpose of examination, the limitation will be interpreted as “the at least one processor circuit”, in line with the subsequent use of “the at least one processor circuit”.
Claim 6 recites the limitation "paths of the plurality of mobile bodies" in the last line.  There is insufficient antecedent basis for this limitation in the claim. A path for each of a plurality of mobile bodies has already been introduced in claim 4, from which claim 6 depends. So it is indefinite as to whether “paths of the plurality of mobile bodies” is referring to the same set of paths or a new set of paths. For the purpose of examination, the limitation will be interpreted as “the paths of the plurality of mobile bodies”.
	Claims 2-7 and 9-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent on rejected claims and for failing to resolve the deficiencies listed above.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-7 and 9-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
On January 7, 2019, the USPTO released new examination guidelines for determining whether a claim is directed to non-statutory subject matter.  According to the guidelines, a claim is directed to non-statutory subject matter if: (a) it does not fall within one of the four statutory categories of invention or (b) or meets a three-prong test for determining that: (1) the claim recites a judicial exception, e.g. an abstract idea, (2) without integration into a practical application and (3) does not recite additional elements that provide significantly more than the recited judicial exception.
	Applicant’s claims are directed, separately, toward a machine, a manufacture, and a process.  Therefore, it can be seen that they fall within one of the four statutory categories of invention.  However, the claims clearly do not meet the three-prong test for patentability.
	With regard to the first prong, does the claim recite a judicial exception, the guidelines provide three groupings of subject matter that are considered abstract ideas: 
Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations;
Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and
Mental processes – concepts performed in the human mind (including an observation, evaluation, judgment, opinion).
Applicant’s claims are directed toward the abstract idea of acquiring data and setting a path, which comprises a mental process. Claim 1 recites:
acquire communication qualities at a plurality of geographical locations 
set a path of the mobile body so as to pass through an area that satisfies a requirement of communication quality that is determined according to an operation mode of the mobile body
transmit the set path of the mobile body to the mobile body
wherein the plurality of operation modes includes a first operation mode in which a passenger of the mobile body does not drive the mobile body and a second operation mode in which a passenger of the mobile body drives the mobile body.
Limitation (a) is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, but for the “quality acquisition unit” language, limitation (a) encompasses an operator looking up the communication qualities of different areas from a database or directly measuring the data at these areas themselves. Similarly, limitation (b) covers performance of the limitation in the mind but for the recitation of generic computer components. For example, but for the “setting unit” language, limitation (b) encompasses an operator checking the operation mode of a mobile body, determining a communication quality requirement based on the mode, and then choosing or drawing out a path that passes through an area that meets that communication quality requirement. Limitation (c) comprises insignificant post-solution activity. There is no control of the mobile body based on the set path or the results of the method and the set path is transmitted regardless of the specific results of the method. Limitation (d) is simply a description of the types of operating modes used as restrictions when setting the path of the mobile body and the human mind is capable of considering the operating modes when setting the path of the mobile body.
With regard to the second prong, whether the abstract idea is integrated into a practical application, the guidelines provide the following exemplary considerations that are indicative that an additional element (or combination of elements) may have integrated the judicial exception into a practical application:
an additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field;
an additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim;
an additional element effects a transformation or reduction of a particular article to a different state or thing; and
an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
It is clear that Applicant’s claims do not comprise any of the above additional elements that, individually or in combination, have integrated the judicial exception into a practical application.  There is no improvement in the functioning of a computer.  Nor are the limitations implemented in particular machine or manufacture.  There is no transformation or reduction of a particular article to a different state or thing.  There are no additional elements that apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
While the guidelines further state that the exemplary considerations are not an exhaustive list and that there may be other examples of integrating the exception into a practical application, the guidelines also list examples in which a judicial exception has not been integrated into a practical application:
an additional element merely recites the words “apply it” (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea; 
an additional element adds insignificant extra-solution activity to the judicial exception; and 
an additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.
Since the abstract idea in Applicant’s invention are implemented on a computer and there are no further limitations or structural elements that go beyond the computer, it can clearly be seen that the limitations are implemented on a computer, and thus there is no integration of the abstract idea into a practical application.
In particular, claim 1 recites the additional element of using a quality acquisition unit to perform limitation (a) and a setting unit to perform limitation (b). According to the interpretation under 35 U.S.C. § 112(f) these units comprise “a processor represented by a CPU, memory such as a semiconductor memory, an interface to an external device, and the like”. Thus, these components are recited at a high-level of generality such that they amount to no more than mere instructions to apply the exception using generic computer components. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
With regard to the third prong, whether the claims recite additional elements that provide significantly more than the recited judicial exception, the guidelines specify that the pre-guideline procedure is still in effect.  Specifically, that examiners should continue to consider whether an additional element or combination of elements:
adds a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field, which is indicative that an inventive concept may be present; or  
simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, which is indicative that an inventive concept may not be present.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B and does not provide an inventive concept. For these reasons there is no inventive concept. The claim is not patent eligible.
Claims 9 and 10 recite limitations directed towards performing limitations (a) and (b) and are rejected under a substantively equivalent rationale. Claim 9 recites the additional element of a non-transitory storage medium and it is recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components.
Claims 2-7 are rejected under 35 U.S.C. 101 as being dependent on rejected claim 1, respectively, and for failing to resolve the deficiencies listed above.
Claim 2 further narrows limitations (a) and (b) by further narrowing the communication quality requirements of the two operation modes and narrowing how the path is set according to these requirements. A human mind can perform the limitations (a) and (b) similarly to claim 1, taking into consideration the narrower requirements.
Claim 3 further narrows how limitation (b) is performed for a mobile body in the second operation mode. A human mind can choose or draw up a path that does not pass through a particular area.
Claim 4 simply applies limitations (a) and (b) to a plurality of mobile bodies. Similarly to claim 1, a human mind can perform (a) and (b) multiple times.
Claims 5 can be performed by a human mind similarly to claim 2 and claims 6-7 can be performed by a human mind similarly to claim 3.
Claim 11 further narrows how limitation (d) restricts the setting of the path. A human mind can consider the communication requirements for each mode while setting the path.
Thus, since claims 1-7 and 9-11 are: directed toward an abstract idea, not integrated into a practical application, and do not comprise significantly more than the recited abstract idea, they are directed toward non-statutory subject matter.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 9-10 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Wharton et al. (US 2016/0252350 A1).
Regarding claim 1, Wharton discloses a path setting apparatus that sets a path of a mobile body having a plurality of operation modes, the apparatus comprising at least one processor circuit with a memory comprising instructions, that when executed by the processor circuit, cause the at least one processor circuit to at least: acquire a communication quality at each of a plurality of geographical locations (Wharton abstract and ¶22, 61, 67-68, 72, 80, 88-90); set the path of the mobile body so as to pass through an area that satisfies a requirement of communication quality that is determined according to an operation mode of the mobile body (Wharton abstract and ¶22, 61, 63-65, 68-69, 73-78, 88-90); and transmit the set path of the mobile body to the mobile body (Wharton ¶74), wherein the plurality of operation modes includes a first operation mode in which a passenger of the mobile body does not drive the mobile body and a second operation mode in which a passenger of the mobile body drives the mobile body (Wharton ¶9-10, 36, 61-62, 65-66, 88).
With respect to claims 9-10: all limitations have been examined with respect to the apparatus in claim 1. The apparatus disclosed in claim 1 is clearly directed towards performing the functions caused by the program stored on the non-transitory storage medium of claim 9 and can clearly perform the method of claim 10. Therefore claims 9-10 are rejected under the same rationale.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Wharton et al. (US 2016/0252350 A1) in view of Bang et al. (US 2021/0293562 A1).
	Regarding claim 2, while Wharton discloses wherein the instructions further cause the at least one processor circuit to: when the mobile body is in the first operation mode, set the path that passes through an area in which a communication quality is at least a first threshold level, and when the mobile body is in the second operation mode, set the path that passes through an area in which a communication quality is at least a second threshold level (Wharton ¶22, 61, 63-65, 68-69, 73-78, 88-90);
	Wharton does not explicitly state the first threshold level being higher than the second threshold level.
	However Bang teaches the first threshold level being higher than the second threshold level (Bang ¶133, 148). It would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the route selection, as described by Wharton, to have different communication quality requirements for its operation modes, as taught by Bang, because it creates a more robust system that improves the safety to the driver and/or vehicle. If an autonomous or remotely controlled vehicle, relying on external data to operate, loses external communication, this may be catastrophic to its operation (Wharton ¶9, 61). However if a manually operated vehicle loses external communication, the driver may become lost or inconvenienced, but they can still continue to operate the vehicle manually using road signs, a physical map, etc.
Regarding claim 3, Wharton discloses wherein, when the mobile body is in the second operation mode and there is an area where a level of communication traffic will exceed a threshold as a result of the mobile body passing through the area, the instructions further cause the at least one processor circuit to set the path so as to not pass through the area (Wharton ¶22, 61, 63-65, 67-69, 72-78, 88-90).
Regarding claim 11, Wharton does not explicitly state wherein the second operation mode requires a communication quality that is lower than that required by the first operation mode.
	However Bang teaches state a first and second operation mode wherein the second operation mode requires a communication quality that is lower than that required by the first operation mode (Bang ¶133, 148). It would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the route selection, as described by Wharton, to have different communication quality requirements for its operation modes, as taught by Bang, because it creates a more robust system that improves the safety to the driver and/or vehicle. If an autonomous or remotely controlled vehicle, relying on external data to operate, loses external communication, this may be catastrophic to its operation (Wharton ¶9, 61). However if a manually operated vehicle loses external communication, the driver may become lost or inconvenienced, but they can still continue to operate the vehicle manually using road signs, a physical map, etc.
Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Wharton et al. (US 2016/0252350 A1) in view of Bier et al. (US 2017/0192437 A1).
Regarding claim 4, Wharton does not explicitly state wherein the instructions further cause the at least one processor to set the path for each of a plurality of mobile bodies.
Regarding claim 5, while Wharton discloses wherein the instructions further cause the at least one processor circuit to adjust the path of a mobile bodies based on the requirement of communication quality of the mobile body (Wharton ¶22, 61, 63-65, 68-69, 73-78, 88-90), Wharton does not explicitly state setting the paths for a plurality of mobile bodies with respect to each other.
However, Bier teaches wherein the setting unit sets a path for each of a plurality of mobile bodies and setting the paths with respect to each other (Bier ¶52). It would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the route selection, as described by Wharton, to be performed for each of a plurality of mobile bodies with respect to each other, as taught by Bier, because the vehicles may operate, determine, and set routes cooperatively, as opposed to independently, which may result in significant benefits, including faster transit time, lower environmental impact due to lower fuel usage, and associated cost savings (Bier ¶52).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Wharton et al. (US 2016/0252350 A1) in view of Bier et al. (US 2017/0192437 A1) and further in view of Bang et al. (US 2021/0293562 A1).
Regarding claim 6, Wharton discloses wherein the instructions further cause the at least one processor circuit to prioritize a mobile body operating in the first operation mode over a mobile body operating in the second operation mode to determine paths of the plurality of mobile bodies (Wharton ¶9-10, 22, 36, 61-65, 67-69, 72-78, 88-90);
Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Prior Art
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the attached form PTO-892. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian E Yang whose telephone number is (571)272-7679. The examiner can normally be reached M-Th 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571) 272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.E.Y./Examiner, Art Unit 3669                                                                                                                                                                                                        August 27, 2022

/JESS WHITTINGTON/Examiner, Art Unit 3669